Name: Commission Regulation (EC) No 1241/95 of 31 May 1995 reducing the basic and buying-in prices for cauliflowers, peaches, nectarines and lemons for June 1995 as a result of the overrun in the intervention thresholds fixed for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural structures and production
 Date Published: nan

 1 . 6 . 95 I EN I Official Journal of the European Communities No L 121 /61 COMMISSION REGULATION (EC) No 1241/95 of 31 May 1995 reducing the basic and buying-in prices for cauliflowers , peaches, nectarines and lemons for June 1995 as a result of the overrun in the intervention thresholds fixed for the 1994/95 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, tonnes of lemons ; whereas the Commission has recorded overruns in the intervention thresholds amounting to 106 376 tonnes of cauliflowers, 495 316 tonnes of peaches, 108 423 tonnes of nectarines and 116 001 tonnes of lemons ; Whereas it ensues from the foregoing that the basic and buying-in prices for cauliflowers, peaches, nectarines and lemons fixed by Council Regulation (EC) No 1225/95 (8) for the 1 995/96 marketing year must be reduced by 5 % in the case of cauliflowers, 20 % in the case of peaches, 20 % in the case of nectarines and 10 % in the case of lemons ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 997/95 (2), and in par ­ ticular Article 16b (4) thereof, Whereas Commission Regulation (EC) No 1 146/94 (3) fixes the intervention thresholds for the 1994/95 marke ­ ting year at 64 300 tonnes for cauliflowers, 303 600 tonnes for peaches, 83 1 00 tonnes for nectarines and 363 000 tonnes for lemons ; HAS ADOPTED THIS REGULATION : Article 1 The basic and buying-in prices for cauliflowers, peaches, nectarines and lemons for the period 1 to 30 June 1995 as fixed by Regulation (EC) No 1225/95 are hereby reduced by 5 % in the case of cauliflowers, 20 % in the case of peaches, 20 % in the case of nectarines and 10 % in the case of lemons and shall be as follows : Whereas, pursuant to Article 16a ( 1 ) of Regulation (EEC) No 1035/72 and Article 2 ( 1 ) of Council Regulation (EEC) No 2240/88 of 19 July 1988 fixing, for peaches, lemons and oranges, the rules for applying Article 1 6b of Regula ­ tion (EEC) No 1035/72 on the common organization of the market in fruit and vegetables (4), as last amended by Regulation (EEC) No 1623/91 (s), and Article 2 (2) and (3) of Council Regulation (EEC) No 1121 /89 of 27 April 1989 on the introduction of an intervention threshold for apples and cauliflowers (% as last amended by Regulation (EEC) No 1 754/92 Q, where intervention measures taken during a marketing year in respect of cauliflowers, peaches, nectarines and lemons relate to quantities in excess of the intervention thresholds fixed for those products for that marketing year, the basic and buying-in prices fixed for those products for the following marke ­ ting year are to be reduced by 1 % for each 20 000 tonnes by which the threshold is exceeded in the case of cauliflo ­ wers, 23 000 tonnes in the case of peaches, 3 000 tonnes in the case of nectarines and 1 1 200 tonnes in the case of lemons ; Basic price Buying-in price Cauliflowers 28,06 12,16 Peaches 43,67 24,22 Nectarines 57,07 27,39 Lemons 46,14 27,08 Whereas, according to information provided by the Member States, intervention measures taken in the Community in respect of the 1994/95 marketing year involved 170 676 tonnes of cauliflowers, 798 916 tonnes of peaches, 191 523 tonnes of nectarines and 479 001 These prices refer respectively to :  packed trimmed cauliflowers of quality class I,  packed peaches of the Amsden, Cardinal, Charles Ingouf, Dixired, Jeronimo, J. H. Hale, Merril Gemfree, Michelini, Red Haven, San Lorenzo, Spring ­ crest and Springtime varieties of quality class I, size 61 to 67 millimetres, (') OJ No L 118 , 20. 5. 1972, p. 1 . (2) OJ No L 101 , 4. 5. 1995, p. 16. 3 OJ No L 128 , 20. 5. 1994, p. 9 . (4) OJ No L 198 , 26. 7. 1988 , p . 9 . 0 OJ No L 150, 15. 6. 1991 , p. 8 . (') OJ No L 118 , 29. 4. 1989, p . 21 . 0 OJ No L 180 , 1 . 7. 1992, p . 23 . (8) OJ No L 120 , 31 . 5. 1995, p. 34 . No L 121 /62 | EN | Official Journal of the European Communities 1 . 6 . 95  packed nectarines of the Armking, Crimsongold, Early Sun Grand, Fantasia, Independence, May Grand, Nectared, Snow Queen and Stark Red Gold varieties of quality class I, size 61 to 67 millimetres,  packed lemons of quality class I , size 53 to 62 milli ­ metres . These prices do not reflect the cost of the packaging in which the product is presented. Article 2 This Regulation shall enter into force on 1 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1995. For the Commission Franz FISCHLER Member of the Commission